                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                              NO. 7:18-CR-00178-D

    UNITED STATES OF AMERICA                )
                                            )
                 v.                         )
                                            )
    FERNAN SANCHEZ, JR                      )


                               FINAL ORDER OF FORFEITURE

          WHEREAS, on April 29, 2020, in accordance with Rule 32.2 of the Federal

    Rules of Criminal Procedure, this Court entered a Preliminary Order of Forfeiture

    [D.E. 62] pursuant to the provisions of 18 U.S.C. § 982(a)(l), 7 U.S.C. § 2024(b), and/or

    18 U.S.C. § 981(a)(l)(C), preliminarily forfeiting the following property the United

    States:

          One approximately 0.96 acre tract of real property, with all

          improvements thereto, located in Duplin County, North Carolina, and

          more fully described in a deed recorded in book 1569, page 650 of the

          Duplin County Registry, being titled in the name of Fernando Sanchez,

          Jr., and having the street address of 304 South Pine Street, Warsaw,

          North Carolina (the "Pine Street Real Property");

          AND WHEREAS, the legal description of the Pine Street Real Property is set

    forth in the attached Exhibit A;

          AND WHEREAS, the United States published notice of this forfeiture at the

    www.forfeiture.gov website for at least 30 consecutive days, between May 19, 2020


I                                               1
\
I
1
j
        Case 7:18-cr-00178-D Document 76 Filed 02/18/21 Page 1 of 5
1
and June 17, 2020, as authorized by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions, and said published

notice advised all third parties of their right to petition the court within sixty (60)

days from the first day of the publication date for a hearing to adjudicate the validity

of their alleged legal interest in the forfeited property;

      AND WHEREAS, the potential petitioners identified by the government as to

the: subject property in this criminal forfeiture action are the Duplin County Tax

Administration, Sonia Benitez-Cardoso and Felipe Rico;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the Duplin County Tax Administration via Federal Express on June 9, 2020;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

Sonia Benitez~Cardoso, via Federal Express on June 10, 2020;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

Felipe Rico, via Federal Express on June 9, 2020;

      AND WHEREAS, service upon the subject real property was. executed by

posting of the Preliminary Order of Forfeiture on the property by an agent of the

Internal Revenue Service on May 27, 2020;

      AND WHEREAS, Petitioner Sonia Benitez-Cardoso filed a claim and petition

on or about July 8, 2020 asserting a leasehold interest in the Pine Street Real

Property;

      And WHEREAS, the Court entered a Consent Order on December 2, 2020

resolving the claim and petition filed by Petitioner Benitez-Cardoso, whereby the


                                            2




   Case 7:18-cr-00178-D Document 76 Filed 02/18/21 Page 2 of 5
    United States shall pay the Petitioner $~5,000Jfrom the net proceeds of the sale of

    the subject real property and Petitioner otherwise disclaimed all right, title, and

    interest in the Pine Street Real Property and expressly agreed to its forfeiture to the

    United States pursuant to a Fina1 Order of Forfeiture, subject to the agreed-upon

    payment;

          It is HEREBY ORDERED, ADJUDGED, and DECREED as follows:

           1.    All right, title, and interest in the Pine Street Real Property that is listed

    in the April 29, 2020 Preliminary Order of Forfeiture and with the legal description

    set forth in the attached Exhibit A, is hereby forfeited to the United States, and all

    right, title, and interest shall be deemed vested in the United States as of the date of

    the commission of the offense by the defendant that rendered the Pine Street Real

    Property subject to forfeiture.

          2.     The United States Department of Justice and/or the United States

    Department of the Treasury is directed to dispose of the Pine Street Real Property

    according to law. Any and all liens of record which are not specifically recognized

    herein are hereby released as of the date of the closing of the sale of the Pine Street

    Real Property.

          3.     Except as expressly recognized herein, the forfeiture of the Pine Street

    Real Property to the United State.s is free and clear of all interests and no other

    person or entity sfodl have any right, title, or interest in the Pine Street Real

    Property. The United States, having clear title to the Pine Street Real Property, may

    warrant good title to any purchaser or transferee, subject to the terms of this Order.


I                                              3
l
       Case 7:18-cr-00178-D Document 76 Filed 02/18/21 Page 3 of 5
      4. 1      Upon theiclosing of the sale of the Pine Street Real Property, the United

States shall pay from the Pine Street Real Property's "Net Sale Proceeds," as that

term is defined below, the amounts set forth herein.

      5.   :1   The "Net Sale Proceeds" of the Pine Street Real Property shall be

calculated as the gross sales proceeds that the United States realizes from the sale of

the Property, less the following amounts that the United States pays, in the follow~ng

priority, to the extent that sufficient gross proceeds are available to pay these

amounts:

                a. First, to the Internal Revenue Service (IRS) for the payment of any

                   and all costs and expenses incurred by the IRS in connection with

                   the seizure, maintenance, forfeiture, marketing, and any and all

                   costs of sale, including real estate commissions, escrow fees,

                   document recording fees not paid by the buyer, title fees, insurance

                   costs, if any, and transfer taxes;

                b. Second, to the Duplin County Tax Administration or other county tax

                   authority as appropriate for all unpaid real property taxes due and

                   owing up to the date of the entry of this Order;

                c. Third, to Sonia Benitez-Cardoso, in the amount of $95,000.00; and

                d. Finally, any remaining balance shall be forfeited to the United States

                   and shall he disposed of according to law.




                                              4




   Case 7:18-cr-00178-D Document 76 Filed 02/18/21 Page 4 of 5
          6.     Payment to Duplin County as required henein shall be in full settlement

    and satisfaction of any and claims that Duplin County has or might have arising from

    and relating to the seizure, forfeiture, and sale of the Pine Street Real Property.

          7.     The Court shall retain jurisdiction for the purpose of enforcing the terms

    of this Order.

                 SO ORDERED this ..J&._ day of     fe.1, r:v~. 2021.




                                     J~ S C. DEVER III
                                     UNITED STATES DISTRICT JUDGE




                                              5
\
t
j      Case 7:18-cr-00178-D Document 76 Filed 02/18/21 Page 5 of 5
